--------------------------------------------------------------------------------

Exhibit 10.1


March 27, 2019


Mr. James Pollock
1421 Frog Hollow Road
Rydal, PA  19046


Dear Jim:


We are pleased to extend to you an offer of employment to join USA Technologies,
Inc. (“USA”) as Chief Compliance Officer. In your role as Chief Compliance
Officer you will report to the Compliance Committee of USA’s Board of Directors.
Your first day of employment will be April 15, 2019.


This offer is contingent upon approval of this letter by our Board of Directors
which is expected to be no later than March 22, 2019.


The following are the terms of your employment:




·
Your annual base salary will be $235,000.


·
Signing bonus of incentive stock options to purchase up to 20,000 shares
exercisable at the closing price of the shares on the date of grant. The options
would vest over a three-year period as follows, provided that you are employed
by USA on the respective vesting dates:  one-third on the first annual
anniversary of the date of the grant; one-third on the second annual anniversary
of the date of the grant; and one-third on the third annual anniversary of the
date of the grant. The options would be exercisable for a period of seven years
from the grant date. The options would not be exercisable in any event unless or
until USA would be eligible to utilize a Form S-8 registration statement under
the Securities Act of 1933.


·
An additional signing bonus consisting of a cash payment of $30,000 to be paid
on August 15, 2019, provided you are employed by USA on such date. The payment
shall be subject to customary payroll and tax withholdings and deductions.


·
You will participate in a Short-Term Incentive Plan. If the target goals would
be achieved, you would earn a cash bonus equal to 30% of your base salary. For
fiscal year 2019, your STI award would be pro-rated from your start date through
the end of USA’s fiscal year ended June 30, 2019. Your target goals under the
fiscal year 2019 plan would be formalized by the Compensation Committee promptly
following the date hereof, and would be based solely upon achievement of the
compliance plan that you had previously prepared.




--------------------------------------------------------------------------------

Offer of Employment
James Pollock
Page 2




·
You will participate in a Long-Term Incentive Stock Plan. If each of the target
goals would be achieved, you would earn an equity award with a value on the last
day of the applicable fiscal year equal to 20% of your base salary. For fiscal
year 2019, your LTI award would be pro-rated from your start date through the
end of USA’s fiscal year ended June 30, 2019.  If each of the target goals would
be achieved for the fiscal year 2019 plan, you would earn (subject to proration)
an award of incentive stock options to purchase up to 30,000 shares with an
exercise price equal to the closing price of the shares on June 30, 2019. The
options  would vest over a three-year period as follows, provided that you are
employed by USA on the respective vesting dates:  one-third at the time of
issuance; one-third on June 30, 2020; and one-third on June 30, 2021. The
options would be exercisable for a period of seven years from the grant date.
Your target goals under the plan would be the same as for the other executive
officers and would be based upon the actual performance of USA. The options
would not be exercisable in any event unless or until USA would be eligible to
utilize a Form S-8 registration statement under the Securities Act of 1933.


·
The Compensation Committee  of USA’s Board of Directors, in consultation with
the Compliance Committee, shall annually review your compensation.


·
You would be covered by and entitled to all of the fringe benefits that are
generally available to USA employees, including health insurance, dental
insurance, group life and disability insurance, and matching 401(k) plan. Please
note that USA’s benefits program is subject to change and any such change would
supersede this letter.


·
You will be covered as an executive officer of USA under our Directors and
Officers liability insurance policy.


·
Employment with USAT is at-will, which means that either you or USA may end the
relationship at any time for any or no reason. Notwithstanding the foregoing,
and  other than a termination of your employment for cause (which shall not
require any prior notice), USA will provide you with at least six (6) months
prior notice of the termination of your employment for any or no reason. The
term "cause" shall mean any of the following have occurred or exist as
determined by USA: (A) your fraud, gross malfeasance, or willful misconduct,
with respect to USA's business; (B) any material breach by you of this letter or
any policy of USA; (C) any violation by you of any law, rule or regulation,
which violation results or could reasonably be expected to result, in material
harm to the business or reputation of USA; (D) conviction of or the entry of a
guilty plea or plea of no contest to any felony or to any other crime involving
moral turpitude; or (E) any intentional misapplication by you of USA's funds, or
any material act of dishonesty committed by you.


·
You will devote your full time, energy, skills and attention to the business of
USA, and shall not be engaged or employed in any other business activity
whatsoever, whether or not such activity is pursued for gain, profit or other
pecuniary advantage.




--------------------------------------------------------------------------------

Offer of Employment
James Pollock
Page 3




·
Except in connection with your duties as Chief Compliance Officer, you shall
not, directly or indirectly, at any time from and after the date hereof, and
whether or not your employment with USA has been terminated or has expired for
any reason whatsoever, make any use of, exploit, disclose, or divulge to any
other person, firm, or corporation, any confidential information, including but
not limited to, proprietary information, trade secret, business secret,
financial information, financial projections, documents, process, procedures,
know-how, data, marketing information, marketing method, marketing means,
software information, intellectual property, special arrangement, or any other
confidential information concerning the business or policies of USA, or
concerning USA' s customers, clients, accounts, or suppliers, that you learned
as a result of, in connection with, through your engagement with, or through
your affiliation with USA, but not information that can be shown through
documentary evidence to be in the public domain, or information that falls into
the public domain, unless such information falls into the public domain by your
direct or indirect disclosure or other acts. You agree to use your best
endeavors to prevent the unauthorized disclosure or publication of confidential
information and not to copy nor remove confidential information from USA’s
premises, whether physically or electronically, without the express written
permission of USA.


·
You acknowledge that you will be subject to the following policies of USA:
Employee Manual, Code of Business Conduct and Ethics, as amended; Blackout
Period and Notification Policy; and Stock Ownership Guidelines for Directors and
Executive Officers as well as any other policies that may be adopted by USA from
time to time. As Chief Compliance Officer, you would also be required to file
statements of beneficial ownership of USA securities pursuant to Section 16(a)
of the Securities Exchange Act of 1934.


·
You represent and warrant to USA that you are not as of the date of this letter
a party to or subject to any employment, non-compete, or similar agreement that
would limit or prohibit, in whole of in part, the performance of your employment
duties or responsibilities.



This letter constitutes our entire agreement and understanding regarding the
matters addressed herein, and merges and supersedes all prior or contemporaneous
discussions, agreements and understandings of every nature between us regarding
these matters.


This letter will be governed by, and enforced in accordance with, the laws of
the Commonwealth of Pennsylvania, without regard to the application of the
principles of conflicts of laws.


Your employment with USA will also be subject to a satisfactory background
investigation to be conducted by USA.



--------------------------------------------------------------------------------

Offer of Employment
James Pollock
Page 4


Jim, we are very much looking forward to your joining the USA team! Please
indicate your written acceptance by signing this letter and returning it to me
by email.


Sincerely,


USA Technologies, Inc.
 



By:
/s/ Stephen P. Herbert
Stephen P. Herbert, Chief Executive Officer



Accepted and Agreed to:
     
/s/ James Pollock
 
James Pollock
     
Dated:  3/27/2019
 





--------------------------------------------------------------------------------